t c memo united_states tax_court plastic engineering technical services inc petitioner vv commissioner of internal revenue respondent docket no filed date charles b turnbull and frank be henke for petitioner john w stevens for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the sole issue in this case is whether petitioner is required under sec_263a to capitalize certain royalties paid as the exclusive licensee of a patented hot manifold assembly system this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was auburn hills michigan petitioner is a michigan corporation licensed by the state and engaged in the business of manufacturing and engineering of products and services in the fields of industrial chemicals plastics materials and synthetics the sole shareholder and president of petitioner is patrick a tooman mr tooman petitioner was incorporated on date mr tooman developed a hot manifold assembly system which was patented under the united_states letters patent no big_number the patent dated date the patent as described in the abstract is a manifold assembly system of the type used for conveying plastic injecting molding material from a central injection point or sprue to a number of mold cavities or to multiple points on date petitioner and mr tooman entered into an agreement entitled amended and restated license agreement the agreement effective as of date the agreement set the amount to be paid for past and future use of the patent in petitioner’s assembly system under the agreement petitioner has the exclusive and nontransferable license and right to manufacture and sell the assembly system covered by the patent from date until date termination of the agreement may occur upon days’ written notice by either party or default the agreement defines the licensee as petitioner and the licensor as mr tooman amounts paid_by petitioner to mr tooman for future use of the patent are referred to as royalties the patent is and has been utilized as a critical component of petitioner’s assembly systems since royalties are equal to percent of the net sales_price of all plastic molded products manufactured through the use of the patented assembly system also known as the end product s end products are considered sold at such time as an invoice covering the end products is delivered to a customer of the petitioner or if not invoiced at the time that such products are shipped delivered or otherwise made available to the customer all royalty payments were paid to mr tooman on a quarterly basis pursuant to the agreement petitioner timely filed its u s_corporation income_tax return form_1120 for taxable_year and utilized the q4e- accrual_method of accounting for the year in issue petitioner incurred dollar_figure for the exclusive and nontransferable right to use the patent petitioner did not allocate any of the dollar_figure paid under the agreement to the goods it produced including inventory remaining at the end of the year rather petitioner deducted the entire dollar_figure as other deductions on line of its federal_income_tax return as an ordinary and necessary business_expense pursuant to sec_162 or alternatively as a depreciation deduction under sec_167 petitioner used a simplified_production_method to calculate inventory costs during the taxable_year allocating dollar_figure in administrative service and support department costs to production under sec_263a in allocating sec_263a costs to inventory petitioner used an absorption ratio calculated by dividing sec_263a costs by the costs of production other than sec_263a costs in a notice_of_deficiency respondent determined that petitioner failed to include or allocate the dollar_figure in royalties to production pursuant to sec_263a specifically based on petitioner’s allocation formula which is not in dispute respondent determined that dollar_figure of the dollar_figure was allocable to the ending inventory and was required to be capitalized and included in petitioner’s cost of inventory accordingly respondent determined a deficiency of dollar_figure for the taxable_year - - deductions are a matter of legislative grace and taxpayers bear the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 sec_162 allows a deduction for a taxpayer’s ordinary and necessary business_expenses paid_or_incurred during the taxable_year however deductions allowed under sec_162 are also subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible sec_161 the uniform_capitalization_rules of sec_263a require that all direct costs and certain indirect_costs allocable to certain property be included in inventory or capitalized if such property is not inventory taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to property produced or property acquired for resale sec_1_263a-1 income_tax regs direct costs as they are relevant to producers include direct_material_costs and direct_labor_costs sec_1_263a-1 income_tax regs direct_material_costs include the costs of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced sec_1_263a-1 a income_tax regs certain indirect_costs must also be capitalized to the extent they are properly allocable to property produced indirect_costs are defined as all costs allocable to property produced or acquired for resale by the taxpayer other than direct_material_costs and direct_labor_costs in the case of property produced sec_1_263a-1 income_tax regs indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities id royalty payments are specifically identified as an indirect_cost that must be capitalized sec_1_263a-1 u income_tax regs states as follows licensing and franchise costs licensing and franchise costs include fees incurred in securing the contractual right to use a trademark corporate plan manufacturing procedure special recipe or other similar right associated with property produced or property acquired for resale these costs include the otherwise deductible portion e g amortization of the initial fees incurred to obtain the license or franchise and any minimum annual payments and royalties that are incurred by a licensee or a franchisee sec_1_263a-1 income_tax regs provides a nonexclusive list of examples of certain indirect_costs that must be capitalized respondent contends that the royalty payments incurred by petitioner are subject_to the capitalization_rules of sec_263a and further that the payments must be deducted over time through petitioner’s cost_of_goods_sold petitioner contends that it was not required to capitalize royalty payments to mr tooman pursuant to sec_263a because the payments were contingent royalties rather than minimum royalties petitioner defines contingent royalties as royalty payments derived from a percentage of petitioner’s net sales of products manufactured through the patent process petitioner’s argument is based on the construction and effectively the interpretation of the last sentence of sec_1 263a- e u income_tax regs shown above petitioner construes the last sentence of sec_1_263a-1 u income_tax regs so that the word minimum modifies the nouns payments and royalties we disagree petitioner was in the business of manufacturing products in the fields of industrial chemicals plastics materials and synthetics petitioner acquired the exclusive right to produce certain end products as licensee and through the use of the manufacturing process protected under mr tooman’s patent the patent was a manifold assembly system of the type used for conveying plastic injecting molding material from a central injection point or sprue to a number of mold cavities or to multiple points thus enabling petitioner to create the end products the regulations of sec_263a clearly state that licensing and franchise costs incurred in securing the manufacturing procedure special recipe or other similar right --- - associated with property produced including any minimum annual payments and royalties incurred by a licensee are indirect_costs that must be capitalized in ending inventory sec_1 263a- e u income_tax regs petitioner reads minimum annual payments and royalties in a vacuum this phrase merely gives examples of licensing and franchise costs that are classified as indirect_costs the distinction petitioner wishes this court to make between the phrase minimum royalties and contingent royalties is illogical in light of the objectives of the statute and regulations as previously stated under the statute and regulations indirect_costs that is costs other than direct_material_costs and direct_labor_costs or acquisition costs must be capitalized if properly allocable to property produced sec_1_263a-1 income_tax regs further the regulations give as an example of an indirect_cost required to be capitalized licensing and franchise costs sec_1 263a- e u income_tax regs the language found in the regulations speaks directly to petitioner’s license of the patented manufacturing process and the royalties incurred in securing that license petitioner relies on a number of cases in its brief that widely recognize minimum royalties however the cases bear no relevance to the issue of capitalization under sec_263a --- - and have no persuasive value to petitioner’s case ’ accordingly we find that the royalty payments incurred by petitioner in are indirect_costs to the production of the end products and as such the royalty payments are subject_to the capitalization_rules of sec_263a we have considered all of the other arguments made by petitioner and to the extent we have not addressed them conclude they are without merit to reflect the foregoing decision will be entered for respondent we note that 377_f2d_300 5th cir and 352_f2d_1016 6th cir were decided approximately years before congress enacted sec_263a in the tax_reform_act_of_1986 publaw_99_514 100_stat_2350 petitioner also cited the following cases which concerned the research_and_experimental_expenditures deduction under sec_174 and years in issue from through harris v commissioner tcmemo_1990_80 tax years affd 16_f3d_75 5th cir estate of cook v commissioner tcmemo_1993_581 tax years research two ltd pship v commissioner tcmemo_2000_ tax years
